 1

 2                                                                JS-6
 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                               CENTRAL DISTRICT OF CALIFORNIA

10

11   JIN LEE,                                  )   Case No. CV 19-9326 FMO (SKx)
                                               )
12                      Plaintiff,             )
                                               )
13                v.                           )   JUDGMENT
                                               )
14   CAL CRYSTAL INC., et al.,                 )
                                               )
15                                             )
                        Defendants.            )
16                                             )

17

18         IT IS ADJUDGED THAT the above-captioned action is dismissed without prejudice.

19

20   Dated this 18th day of February, 2020.

21

22                                                                   /s/
                                                              Fernando M. Olguin
23                                                         United States District Judge

24

25

26

27

28
